tcmemo_2008_247 united_states tax_court kevin m baker petitioner v commissioner of internal revenue respondent docket no filed date michael c whelan for petitioner thomas d yang for respondent memorandum opinion holmes judge kevin baker did not file hi sec_2002 tax_return on time the commissioner prepared a substitute for return using the information he had to determine how much tax baker owed baker then belatedly submitted a return that reported much more income but also much higher deductions than the commissioner had known about we have to sort through various procedural problems to figure out what if any deficiency in baker’ sec_2002 income_tax remains background baker has an entrepreneurial spirit and he earned_income from numerous ventures in his largest single source_of_income was the wages he earned as president of blue world technologies he also earned_income from his investments in two passthrough entities he was a 45-percent shareholder in blue world and a member of guardian enterprises llc to those sources he added a small amount of interest_income and some miscellaneous income but despite his success baker failed to file an individual tax_return for the commissioner was not totally ignorant about baker’s earnings because blue world had reported the dollar_figure in wages that it had paid baker the commissioner also knew about dollar_figure of interest_income when the commissioner learns--usually from third parties with an obligation to report it--that someone has received income but not filed a return sec_6020 b give sec_1 a passthrough_entity pays no tax on income at the corporate level instead profits and losses pass through the entity to the members who pay individual income_tax the most common types are partnerships s_corporations and limited_liability companies unless otherwise indicated all section references are to the internal_revenue_code for the year at issue all rule references are to the tax_court rules_of_practice and procedure him the power to prepare a substitute for return sfr an sfr is not a comprehensive return the commissioner uses only one of two filing statuses--single or married filing separately--and he allows only one personal_exemption and no business_expenses or personal deductions see administration internal_revenue_manual cch pt pincite the commissioner used baker’s dollar_figure in wages and interest_income to prepare the sfr the commissioner picked the married- filing-separately filing_status and allowed only the corresponding standard_deduction see sec_63 after subtracting the standard_deduction from baker’s income the commissioner calculated that baker owed a deficiency of dollar_figure the commissioner credited baker for the taxes that blue world had withheld he then determined additions to tax for baker’s failure to timely file and timely pay see sec_6651 sec_6651 the commissioner notified baker of all this by sending him a notice_of_deficiency with the sfr attached because an sfr is usually stingy with deductions a taxpayer who gets one often responds by filing a petition with us and then preparing a return reflecting the much more complete information he has about himself--especially about greater deductions the willingness of his wife to accept married-filing-jointly status and whether he has children or other dependents baker’s case started normally--he filed a petition with us and it seemed headed toward a contest over whether the commissioner’s sfr included too much income or too few deductions or chose a less-favorable filing_status but this case left the road most traveled when baker submitted his own tax_return what made this return unusual was that it greatly increased baker’s reported income instead of the dollar_figure that the commissioner knew about and had included on the sfr baker’s own return reported over dollar_figure because baker reported passthrough income from blue world and guardian as well as miscellaneous and interest_income but with the increase in income baker also reported such large deductions that he claimed a refund the commissioner has accepted some of these but a number are still at issue disputed deduction short-term_capital_loss carryover long-term_capital_loss carryover blue world loss blue world at-risk-loss carryover guardian enterprises loss blue world charitable_contributions carryover blue world charitable_contribution amount dollar_figure big_number big_number big_number big_number big_number though baker submitted hi sec_2002 return before the commissioner filed his answer the commissioner neither asserted an increased deficiency in his answer nor filed an amended answer the commissioner’s pretrial memorandum also stated that only the original dollar_figure deficiency was at issue baker was an illinoisan when he filed his petition and the case was tried in chicago the trial largely consisted of the proffering of unaudited corporate tax returns from baker’s passthrough businesses their accompanying k-1s and baker’s own old 1040s with a litany of assertions of their accuracy baker’s accountant added his own assertions of the accuracy of many of these documents even though one of his colleagues had actually prepared them discussion we start with the threshold question how much is at issue the commissioner sent baker a notice_of_deficiency based solely on the sfr but baker reported substantially more income on hi sec_2002 tax_return we have jurisdiction to increase the amount of the deficiency if claim therefor is asserted by the secretary at or before the hearing or a rehearing sec_6214 to assert an increased deficiency the commissioner must formally plead a claim for an increase in either the answer or an amended answer 81_tc_260 affd 738_f2d_67 2d cir 69_tc_473 even if the parties stipulate an increase in income the commissioner is required to formally plead an increase in the deficiency tool producers inc v commissioner tcmemo_1995_407 affd 97_f3d_1452 6th cir this the commissioner did not do and the commissioner did not amend his answer either even if we peek outside the pleadings we can find no assertion of an increased deficiency the commissioner’s pretrial memorandum and amended pretrial memorandum both list dollar_figure as the amount in dispute and he sticks to that number in his posttrial brief the only time the commissioner refers to baker’s increases in income is in the respondent’s request for finding of fact section of his posttrial brief the reference is a list that begins petitioner also included in hi sec_2002 income_tax return income items which were not set forth in the notice_of_deficiency these income items are conceded by petitioner and are as follows the commissioner then lists the increases but this list is not an amended answer and is therefore not a claim for an increased deficiency thus we hold that only the dollar_figure deficiency is at issue and the burden is on baker to prove that it is erroneous see rule a the commissioner’s pretrial memorandum shows a smaller addition_to_tax than that shown on the notice_of_deficiency the reason is that he conceded that baker is not liable for the sec_6651 addition_to_tax for failure to timely pay therefore under sec_6651 the rate used to determine the sec_6651 addition will be increased baker’s defense to the deficiency is that he had sufficient deductions in to offset nearly all of his income a significant obstacle to his success is that he chooses to argue that it is the commissioner’s burden to disprove his entitlement to these deductions he argues that his deductions are new matters because the commissioner did not deny them in the notice_of_deficiency baker is not the first taxpayer to try this see widemon v commissioner tcmemo_2004_162 in widemon we decided that the burden remained with the taxpayer because his deductions were a new_theory and not a new_matter id and in rappaport v commissioner tcmemo_2006_87 just as in this case a taxpayer filed a tax_return claiming extra income and large deductions after the commissioner had already sent a notice_of_deficiency we held in rappaport that because the taxpayer himself had raised the matter of the new deductions we would not shift the burden_of_proof onto the commissioner to disprove them id widemon and rappaport remain good law and the distinction that they draw would enable us to quickly reject baker’s claim but we can dismiss his argument even without them in this case the commissioner determined a deficiency based on baker’s unreported wage and interest_income baker then petitioned us to redetermine the deficiency alleging that he was not liable for the deficiency because the notice_of_deficiency may not have given him credit for business deductions or other items affecting taxable_income he never alleged that the income was not his or not taxable therefore the issue of whether he is entitled to his claimed deductions is not a new_matter but it is the original and only matter he has asked us to decide now that these procedural obstacles are settled into place and we have the burden_of_proof worked out we can determine the correct amount of the deficiency we begin by determining baker’ sec_2002 income this step is easy because baker reported his income on a signed tax_return we treat his tax_return as an admission to all the reported income see 62_tc_739 affd without published opinion 521_f2d_1399 3d cir therefore we find that baker earned dollar_figure in our next step is to determine if baker substantiated any of the deductions he claimed on hi sec_2002 tax_return we can make this determination easier by dividing his deductions into two classes those that baker tried to substantiate with old tax returns and those that he tried to substantiate with more persuasive documentation we start with those deductions supported with nothing more than old tax returns--a class which includes all the deductions at issue except for baker’s short-term capital-loss carryover we finish our consideration by citing our long series of precedents in which we have held that a taxpayer’s returns do not substantiate deductions or losses because they are nothing more than a statement of his claims 71_tc_633 62_tc_834 to hold otherwise would undermine our presumption that the commissioner’s determination is correct see rule 7_tc_245 affd 175_f2d_500 2d cir for the same reason we long ago established that under circumstances like these a taxpayer can’t undermine the rule that old returns are not substantiation of deductions or losses by adding to them the bare testimony that those old returns are correct without records or credible testimony about the individual items on the returns see id pincite and a taxpayer also can’t successfully substantiate his old returns by arguing that the commissioner is somehow estopped from challenging his deductions because the commissioner failed to challenge the same or similar deductions in earlier years 877_f2d_624 n 7th cir affg tcmemo_1987_295 113_tc_158 much the same rules apply to the k-1s that baker offered to substantiate the deductions from his passthrough businesses they too are only statements of his claims not proof of them lebouef v commissioner tcmemo_2001_261 baker’s llc guardian enterprises had only two members in so the commissioner classified it as a partnership under the code in the absence of the firm’s election to be treated as a corporation sec_301_7701-3 proced admin regs the code’s default rule for small partnerships sec_6231 also applies to guardian so the commissioner was allowed to audit guardian at the individual partner level and this means under precedents like lebouef that baker had to prove the accuracy of the items on the k-1 that he got from guardian--he couldn’t just rely on them in the absence of a partnership-level audit as partners in some larger partnerships might be able to do taxpayers do have a duty to report the losses and deductions from s_corporations consistently with their corporation’s return sec_6037 but since individual s_corporation shareholders have been answerable for all the issues on their corporation’s returns see small_business job protection act of publaw_104_188 sec c 110_stat_1781 repealing unified_audit procedures for s_corporations baker has given us no reason for not applying our holding in lebouef to his s-corporation k-1s as we do to his llc k-1 and he introduced nothing but those bare k-1s in proof of his deductions and losses what a taxpayer needs to substantiate his deductions and losses are records sufficient to permit verification of a deduction or loss see sec_6001 sec_1_6001-1 income_tax regs by offering only old tax returns and k-1s with nonspecific testimony of their accuracy baker has failed to substantiate almost all his claimed deductions the one exception is his deduction for a short-term capital- loss carryover for this he had 1099s dating back to we find this to be persuasive that he had realized a loss back in baker’s problem is that their use to prove a deduction in requires that he prove his capital_gains_and_losses from to show the loss hadn’t been used up burns v commissioner tcmemo_1997_83 williams v commissioner tcmemo_1991_317 affd without published opinion 996_f2d_1230 9th cir see sec_1_1212-1 income_tax regs baker offers only tax returns for the intervening years so we find that he also failed to substantiate the short-term_capital_loss that he wanted to carry into in conclusion we find that baker admitted to dollar_figure in income by reporting the income on hi sec_2002 tax_return the only defense he offered was that in he had enough deductions to offset most of this income we find that he failed to substantiate any of those in dispute but only the dollar_figure deficiency is at issue and the commissioner has conceded many of baker’s other deductions therefore though unlikely given the size of his income compared to the concessions we know about baker’s liability may be reduced the last issue is whether baker is liable for an addition_to_tax under sec_6651 for a failure to timely file his tax_return the commissioner has the burden of production sec_7491 he met his burden because baker conceded that he filed hi sec_2002 tax_return late and offers no explanation for his tardiness because computations may be needed decision will be entered under rule
